Citation Nr: 0920484	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-36 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected bilateral glaucoma and right eye 
uveitis with immature cataract, prior to January 29, 2008, 
and in excess of 50 percent since January 29, 2008. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1974 to January 
1995. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  

In November 2006, on his VA Form 9, the Veteran requested a 
hearing before the Board.  Subsequently, in a May 2008 a 
report of contact, the RO indicated that the Veteran 
requested to be scheduled for a hearing.  In late May 2008, 
the RO sent the Veteran a letter informing him that a 
videoconference hearing had been scheduled for June 2008; 
however, the Veteran's hearing was postponed.  

In a March 2008 rating decision, the RO increased the 
evaluation for the service-connected bilateral glaucoma and 
right eye uveitis with immature cataract disability from 20 
to 50 percent disabling, effective January 29, 2008.  In 
accordance with AB v. Brown, 6 Vet. App. 35 (1993), the 
Veteran will generally be presumed to be seeking the highest 
rating available, and it follows that a partial grant of an 
increased rating does not terminate an appeal.  


FINDINGS OF FACT

1.  Prior to January 29, 2008, the Veteran's service-
connected bilateral glaucoma and right eye uveitis with 
immature cataract was not manifested by concentric 
contraction of the visual field to 45 degrees but not to 30 
degrees.

2.  Since January 29, 2008, the Veteran's service-connected 
bilateral glaucoma and right eye uveitis with immature 
cataract is manifested by concentric contraction of the 
visual field to 30 degrees but not to 15 degrees.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for bilateral glaucoma and right eye uveitis with immature 
cataract prior to January 29, 2008, and in excess of 50 
percent since January 29, 2008, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.7, 4.10, 4.76a, 4.84a, Diagnostic Code 
6080 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions and both VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Substantially compliant notice was sent in a May 2008 letter.  
While the timing of the notice was inadequate, in a later May 
2008 report of contact, the RO indicated to the Veteran that 
a letter was sent to him on May 8, 2008, detailing VA's 
responsibilities and the request for additional evidence as 
per Vazquez-Flores.  At the time, the Veteran told the RO 
that he did not have any further evidence regarding his 
claim.  

The Board further finds that any notice error was 
nonprejudicial because the notice the Veteran received, 
combined with the information and assistance provided during 
the appeal, afforded him a meaningful opportunity to 
participate in the processing of his claim.  Vazquez-Flores, 
22 Vet. App. at 46.  Specifically, in a September 2005 letter 
he was notified to submit evidence that his condition had 
worsened.  Although he was not advised to submit evidence of 
how this impacted his employment and daily life prior to the 
initial adjudication, he received multiple VA examinations 
that addressed the impact on employment and daily life.  To 
the extent notice as to the specific measurements needed to 
support a higher rating was not provided in a timely manner, 
the Veteran was not prejudiced because the required 
measurements necessary to properly assess whether a higher 
rating was warranted were taken during the VA examinations.  
Thus, the general information needed to substantiate the 
claim was provided by the Veteran and otherwise obtained by 
VA during the processing of his claim.  

Moreover, the record shows that the Veteran was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the Veteran what was necessary to substantiate his 
increased rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, private treatment records, afforded the Veteran 
examinations, and assisted the Veteran in obtaining evidence.  
Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Law and Regulations

The Veteran maintains that he is entitled to a disability 
evaluation greater than 20 percent for his service-connected 
bilateral glaucoma and right eye uveitis with immature 
cataract disability prior to January 29, 2008, and in excess 
of 50 percent since January 29, 2008.  Disability evaluations 
are determined by the application of a schedule of ratings, 
which are based on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Under Diagnostic Code (DC) 6013, glaucoma, simple, primary, 
noncongestive is rated under impairment of visual acuity or 
field loss.  38 C.F.R. § 4.84a.  As such, impairments in the 
field of vision are rated under DC 6080.  38 C.F.R. § 4.84a.  
The extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
38 C.F.R. § 4.76a.  These criteria, as applied to a bilateral 
disability, provide for a disability rating of 20 percent 
with concentric contraction to 60 degrees but not to 45 
degrees; a disability rating of 30 percent with concentric 
contraction to 45 degrees but not to 30 degrees; a disability 
rating of 50 percent with concentric contraction to 30 
degrees but not to 15 degrees; a disability rating of 70 
percent with concentric contraction to 15 degrees but not to 
5 degrees; and a disability rating of 100 percent with 
concentric contraction to 5 degrees.  38 C.F.R. § 4.84a, DC 
6080.
 
Under DC 6080, Note (1) provides that a correct diagnosis 
reflecting disease or injury should be cited.  Note (2) in 
pertinent part provides that demonstrable pathology 
commensurate with the functional loss is required.  
Concentric contraction resulting from demonstrable pathology 
to 5 degrees or less will be considered on a parity with 
reduction of central visual acuity to 5/200 (1.5/60) or less 
for all purposes including entitlement under 38 C.F.R. 
§3.350(b)(2).  38 C.F.R. § 4.84a, DC 6080.

Discussion

The Veteran submitted a claim for increase in September 2005.  
In the May 2006 rating decision on appeal, the RO denied the 
Veteran's claim for an increased rating in excess of 20 
percent for bilateral glaucoma and right eye uveitis with 
immature cataract disability.  In a March 2008 rating 
decision, the rating was increased to 50 percent disabling, 
effective January 29, 2008. 

Private treatment records dated in August 2005 through 
September 2005 indicate that the Veteran sought treatment for 
poor vision, bilaterally.  A September 2005 treatment note 
shows that the Veteran was diagnosed with uveitis and 
glaucoma in 1987.  In addition to the previously diagnosed 
uveitis, the September 2005 physician reported that the 
Veteran has an immature cataract.  Treatment records show 
that the Veteran is currently taking oral medication and eye 
drops for his condition.

In November 2005, the Veteran underwent a VA examination.  At 
the time, the Veteran reported that he has experienced 
blurred vision for the past 15 years, as well as, eye pain 
for the past ten years.  The Veteran indicated that he 
underwent surgery for glaucoma in 1987.  He also reported 
multiple periods of incapacitating episodes due to his 
service-connected disability.  The Veteran denied laser 
treatment.  Regarding the intensity of pain, the Veteran 
indicated that his eye pain is a five of ten.  

Upon examination, the Veteran had corrected visual acuity of 
20/20 for the right eye and 20/25 for the left eye.  His 
average concentric contraction for the right eye was 59.375 
degrees and 61.25 degrees for the left eye.  There was no 
homonymous hemianopsia.  Right eye pressure was 16 mm Hg and 
left eye pressure was 36 mm Hg.  Funduscopic examination was 
abnormal.  Slit lamp examination was also abnormal.  Iritis, 
retinitis, and sclerities were present.  The examiner 
diagnosed the Veteran with bilateral glaucoma and right eye 
immature cataract and uveitis, all of which impact the 
Veteran's daily and occupational activities because he 
experiences vision difficulty and eye pain.        

Private treatment records dated in June 2006 demonstrate the 
Veteran's visual acuity for the right eye of 20/25 and 20/40 
for the left eye.  The physician diagnosed the Veteran with 
anterior uveitis in acute exacerbation with secondary 
glaucoma of the left and right eye; the right eye is open and 
chronic.  

Private treatment records dated in July 2006 through October 
2006 show that the Veteran sought treatment for his eye 
condition from several medical providers, as he experienced 
pain and blurred vision.  

In October 2006, the Veteran underwent a second VA 
examination.  At the time, the Veteran reported that he has 
experienced blurred vision and eye pain for the past 10 
years.  The Veteran indicated that he currently takes 
medication in the form of eye drops for his glaucoma.  He 
also reported multiple periods of incapacitating episodes due 
to his service-connected disability.  

Upon examination, the Veteran had corrected visual acuity of 
20/20 for the right eye and 20/25+2 for the left eye.  His 
average concentric contraction for the right eye was 30 
degrees and 48.152 degrees for the left eye.  Right eye 
pressure was 22 mm Hg and left eye pressure was 20 mm Hg.  
Funduscopic examination was abnormal.  Slit lamp examination 
was also abnormal.  There was no homonymous hemianopsia 
present.  Scotoma of the right and left eye was present.  The 
examiner diagnosed the Veteran with bilateral glaucoma and 
right eye immature cataract and uveitis.  The examiner 
indicated that these conditions impact the Veteran's daily 
and occupational activities because he experiences vision 
difficulty and eye pain.        

VA outpatient treatment records dated in October 2006 through 
December 2007 show that the Veteran continued to seek 
treatment for his service-connected disability.  Private 
treatment records dated in November 2007 through December 
2007 also show that the Veteran received ongoing treatment 
for his eye condition.      

In January 2008, the Veteran underwent a third VA 
examination.  At the time, the Veteran reported that his 
blurred vision has progressively worsened in the past two 
months.  The Veteran indicated that he currently takes oral 
medication, as well as, eye drops for his condition.  He also 
reported multiple periods of incapacitating episodes due to 
his service-connected disability.  The Veteran reported that 
he was not currently employed, but had retired in 1995 
because he was eligible "by age or duration of work."  

Upon examination, the Veteran had corrected visual acuity of 
20/30 for the right eye and 20/20 for the left eye.  His 
average concentric contraction for the right eye was 21 
degrees and 26 degrees for the left eye.  Right eye pressure 
was 14 mm Hg and left eye pressure was 14 mm Hg.  Funduscopic 
examination was abnormal.  Slit lamp examination was also 
abnormal.  There was no homonymous hemianopsia present.  
There was no scotoma of the right or left eye.  Upon review 
of the Veteran's claims folder, the examiner diagnosed the 
Veteran with bilateral glaucoma and right eye immature 
cataract and uveitis.  The examiner indicated that these 
conditions impact the Veteran's daily and occupational 
activities because he experiences vision difficulty and eye 
pain.        

Upon review of the record, the Board finds the evidence is 
against a disability evaluation in excess of 20 percent for 
the Veteran's service-connected bilateral glaucoma and right 
eye immature cataract and uveitis for the period prior to 
January 29, 2008, under DC 6080.  Regarding both the November 
2005 and October 2006 VA examinations, the Veteran does not 
warrant an increase in rating based on his field vision 
impairment, and there is no noted homonymous hemianopsia.  
Moreover, regarding field visual concentric contraction, the 
Veteran's concentric contraction has not been shown to be to 
45 degrees, but not to 30 degrees, which is necessary in 
order to receive the next higher 30 disability rating under 
DC 6080.  
38 C.F.R. § 4.84a, DC 6080.  Specifically, the November 2005 
examination noted his average concentric contraction as 
59.375 degrees of the right eye and 61.25 degrees of the left 
eye.  The October 2006 examination noted his average 
concentric contraction as 30 degrees of the right eye and 
48.152 degrees of the left eye.  The Board acknowledges that 
the Veteran's VA outpatient and private treatment records 
dated in August 2005 through December 2007 demonstrate that 
the Veteran sought treatment for his service-connected 
disability, however, finds that they do not contain 
significant objective findings to support a higher disability 
evaluation.      

The Board also finds that the evidence of record is against a 
disability evaluation in excess of 50 percent for the 
Veteran's service-connected bilateral glaucoma and right eye 
immature cataract and uveitis for the period since January 
29, 2008, under DC 6080.  Regarding the Veteran's January 29, 
2008 VA examination, the Veteran does not warrant an increase 
in rating based on his field vision impairment of field 
visual, concentric contraction, as his concentric contraction 
has not been shown to be to 15 degrees, but not to 5 degrees, 
which is necessary in order to receive the next higher 70 
percent disability rating under DC 6080.  38 C.F.R. § 4.84a, 
DC 6080.  The January 2008 examination noted his average 
concentric contraction as 21 degrees of the right eye and 26 
degrees of the left eye.  Furthermore, the Board again notes 
the Veteran's VA outpatient and private treatment records 
dated in August 2005 through December 2007, however, finds 
that they do not contain findings to support a higher 
disability evaluation.  

The most recent VA examination included the examiner's 
observation that the Veteran's condition would have some 
impact on his daily and occupational activities.  Thus, the 
Board must adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 
22 Vet. App. 242 (2008).

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected eye 
disability.  The competent medical evidence of record shows 
that his eye disability is primarily manifested by field 
vision impairment.  The applicable Diagnostic Code provides 
for ratings based on those findings.  See Diagnostic Code 
6080.  The effects of pain and impairment regarding his daily 
activities have been taken into account and are considered in 
applying the relevant criteria in the rating schedule.  See 
38 C.F.R. § 4.84a, DC 6080.  The effects of the Veteran's 
disability have been fully considered and are contemplated in 
the rating schedule; hence, referral for an extraschedular 
rating is unnecessary at this time. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

In sum, there is no support for a disability rating in excess 
of 20 percent for the period prior to January 29, 2008, or in 
excess of 50 percent since January 29, 2008.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected bilateral glaucoma and right eye 
uveitis with immature cataract prior to January 29, 2008, and 
in excess of 50 percent since January 29, 2008, is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


